DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 23 February 2021. As directed by the amendment: Claims 1 and 11 have been amended, Claim 3 is cancelled, and Claims 16-20 stand withdrawn. Claims 1, 2, and 4-20 currently stand pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the rejection of Claim 1 under 35 U.S.C. § 102(a)(1)/(2) and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 fails to further limit the subject matter of Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,238,021 to Johnson. 
As to Claims 1 and 5-7, Johnson discloses a shroud (406) for a bone drill (301 and 415), shown in Figs. 12A-C and 12X-Z, the shroud comprising a housing (concave part adjacent to and surrounding the back of 302, shown in Fig. 12Y) extending along an axis and defining an inner surface (concave surface facing 302) around the axis, the inner surface terminating at an edge (edge surrounding hole in the housing through which 302 protrudes) of the housing and defining a cavity (in which 302 is partially recessed), wherein the cavity is configured to receive a drill bit (302; under broadest reasonable interpretation, a drill bit is a cutting tool used to remove material to create holes) having a shank and a primary cutting surface extending substantially parallel to the axis, shown in Figs. 12X-Y; a collar (downwardly extending leg of 406, shown on the bottom left in Fig. 12A) coupled to the housing (via extension member comprising middle portion of 406 between the hole through which 302 protrudes 

As to Claims 11, 12, 14, and 15, Johnson discloses a system comprising a drill bit (302; under broadest reasonable interpretation, a drill bit is a cutting tool used to remove material to create holes) having a primary cutting surface extending substantially parallel to an axis and a shank, shown in Figs. 12X-Y; and a shroud (406), shown in Figs. 12A-C and 12X-Z, comprising a housing (concave part adjacent to and surrounding the back of 302, shown in Fig. 12Y) extending along the axis and defining an inner surface (concave surface facing 302) around the axis, the inner surface terminating at an edge (edge surrounding hole in the housing through which 302 protrudes) of the housing and defining a cavity (in which 302 is partially recessed), wherein the cavity is configured to receive the drill bit; a collar (downwardly extending leg of 406, shown on the bottom left in Fig. 12A) coupled to the housing (via extension member comprising middle portion of 406 between the hole through which 302 protrudes and the downwardly extending leg), the collar configured to engage a distal portion of a bone drill (at distal portion of 415 that connects to collar, shown in Fig. 12X); and a flange (424 including extending portion surrounding sides and top of the hole in the housing through which 302 protrudes) extending radially outward from a housing outer surface (housing outer surface shown to have a smaller dimension than the flange, the flange shown extending radially outward from the housing in Figs. 12Y-Z; col. 10 / ll. 16-21 describes that the shroud 406 increases the dimensions of the housing to enhance separation of drill bit 302 from fleshy material), the flange further extending from an end of the housing (at top portion of 424), wherein a surface of the flange is fully capable of being configured to contact an outer surface of a cranium of a patient (interpreted as language of intended use, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; a surface of the flange is fully capable of contacting an outer surface of a cranium due to its extension away from the edge of the hole in the housing in a direction that faces outwardly, such that if so desired, the flange can be positioned adjacent a cranium and make contact therewith as the drill bit supra); wherein the shroud comprises an extension member (middle portion of 406 between the hole through which 302 protrudes and the downwardly extending leg) coupling the housing to the collar (since the extension member is between them). 












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson. 
As to Claim 4, Johnson discloses the claimed invention except for wherein a length of the housing in the axial direction is between approximately 3 centimeters and approximately 5 centimeters. 
Johnson contemplates that the length of the device shown in Figs. 12X-Z is approximately 14 inches long (col. 10 / ll. 9-12).  Although the length of the housing is not disclosed, the housing (concave part adjacent to and surrounding the back of 302, shown in Fig. 12Y) appears to be approximately 10% of the length of the device, as shown in the figures. At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to construct the device such that the housing has a length that is 10% of the length of the device, as suggested by the figures, and since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 10% of the length of the device would be 1.4 inches = 3.6 cm, which is between approximately 3 centimeters and approximately 5 centimeters. 

As to Claims 2 and 13, Johnson discloses the claimed invention except for wherein the housing is configured to enable the primary cutting surface of the drill bit to radially extend between approximately 2 millimeters to approximately 4 millimeters beyond the edge of the housing. 
As above with respect to Claim 4, the housing has a length that is 10% of the length of the device, which is 1.4 inches = 3.6 cm. As shown in Figs. 12X-Y, the primary cutting surface of the drill bit extends about the length and circumference of the drill bit, and extends a distance beyond the edge of the housing that is about 1/3 of the length of the housing (1/3 of 3.6 cm = 1.2 cm = 12 mm). Therefore, the primary cutting surface of the drill bit radially extends between 0 millimeters (at the point on the primary cutting surface, which extends about the length and circumference of the drill bit, that is adjacent the edge) to approximately 12 millimeters (at the point on the primary cutting surface farthest from the edge) beyond the edge of the housing. Since the primary cutting surface extends about the length and circumference of the drill bit, it extends every distance between 0 and 12 mm along its dimension that extends through the hole in the housing, i.e. some point on the cutting surface is at every distance in the range, including between approximately 2 millimeters to approximately 4 millimeters. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Patent Application Publication No. US 2017/0014152 to Noui et al. (hereinafter, “Noui”). 
Johnson discloses the claimed invention except for wherein the shroud comprises at least one indicator configured to provide at least one of a tactile indication or a visual indication of a location of the drill bit relative to the shroud; wherein the at least one indicator comprises at least one of a raised portion or a recessed portion of an outer surface of the housing, and wherein the raised portion or the recessed portion extends at least one of parallel to the axis or circumferentially around the axis. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Johnson’s device with at least one indicator comprising two indicator bumps (Noui, 31, 32) to provide at least one of a tactile indication or a visual indication of a location of the device when performing a closed technique operation when the medical practitioner cannot have a direct view of the end effector of the device, so as to allow the practitioner to locate the position of the cutting portion very precisely. As taught by Noui [0064] and applied to Johnson’s device, the first indicator bump would be positioned along the axis of the device at the axial position of the front end of the cutting portion, and the second indicator bump would be positioned along the axis of the device at the axial position of the rear end of the cutting portion, to allow the practitioner to tactilely or visually locate the position of the cutting portion while in use under the skin, for example when accessing the rear teeth the bumps may be locatable through the cheeks to indicate to the practitioner the depth of the cutting portion. As applied to Johnson’s device, the indicator, comprising the indicator bumps, would be positioned on the external surface of the housing of the shroud, since this is the external-most structure that would be adjacent to the skin. The first indicator bump would be positioned along the shroud at the axial position of the front end of Johnson’s drill bit, and the second indicator bump would be positioned along the shroud at the axial position of the rear end of Johnson’s drill bit. The indicator would thus provide tactile and visual indication of a location of the drill bit relative to the shroud, a . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Patent Application Publication No. US 2017/0007272 to Weitzman et al. (hereinafter, “Weitzman”). 
Johnson discloses wherein the housing extends from a distal end to a proximal end, and wherein the housing comprises a proximal portion and a distal portion (distal end/portion near end wall 424 and proximal end/portion near other end of hole through which 302 protrudes); but is silent as to a rotation facilitating member defining an axial channel and positioned at the proximal portion, the rotation facilitating member configured to surround at least a portion of the shank. 
Weitzman teaches a shroud (234) for a bone drill (¶100-101), shown in FIGs. 2a-2b, the shroud comprising a housing extending along an axis and defining an inner surface around the axis, the inner surface terminating at an edge (edge surrounding hole in the housing through which 212 protrudes) of the housing and defining a cavity (in which 212 is partially recessed), wherein the cavity is configured to receive a drill bit (212) having a shank and a primary cutting surface extending substantially parallel to the axis; and wherein the housing is configured to enable the primary cutting surface of the drill bit to radially extend beyond the edge of the housing; wherein the housing extends from a distal end to a proximal end, and wherein the housing comprises a proximal portion and a distal portion (distal end/portion near end wall 236 of 234 and proximal end/portion near proximal end of hole through which 212 protrudes); and a rotation facilitating member (226) defining an axial channel and positioned at the proximal portion (positioned at the edge of the proximal portion near proximal end of hole), the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a rotation facilitating member in Johnson’s device, positioned at the proximal portion of the housing which is at the edge of the proximal end of the hole through which the drill bit protrudes, to receive the shank of the drill bit through its axial channel to support the bit while facilitating rotation movement thereof, as taught by Weitzman, to ensure the drill bit is stably held within the shroud such that the distance that it protrudes beyond the edge of the housing is maintained for precise cutting and such that the cutting surface is not pushed back against the inner surface of the housing. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775